 


 HCON 81 ENR: Providing for corrections to the enrollment of the bill H.R. 1735.
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 81 


October 7, 2015
Agreed to
 
CONCURRENT RESOLUTION 
Providing for corrections to the enrollment of the bill H.R. 1735. 
 
 
That in the enrollment of the bill H.R. 1735, the Clerk of the House of Representatives shall in section 1301(b)— (1)strike section 1504 and insert section 301; and 
(2)strike section 4303 and insert section 4301.  Clerk of the House of Representatives.Secretary of the Senate. 